

	

		II

		109th CONGRESS

		1st Session

		S. 29

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mrs. Feinstein (for

			 herself and Mr. Leahy) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 18, United States Code, to limit the

		  misuse of Social Security numbers, to establish criminal penalties for such

		  misuse, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the Social Security Number Misuse Prevention

			 Act.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings.

					Sec. 3. Prohibition of the display, sale,

				or purchase of Social Security numbers.

					Sec. 4. Application of prohibition of the

				display, sale, or purchase of Social Security numbers to public

				records.

					Sec. 5. Rulemaking authority of the

				Attorney General.

					Sec. 6. Treatment of Social Security

				numbers on government documents.

					Sec. 7. Limits on personal disclosure of a

				Social Security number for consumer transactions.

					Sec. 8. Extension of civil monetary

				penalties for misuse of a Social Security number.

					Sec. 9. Criminal penalties for the misuse

				of a Social Security number.

					Sec. 10. Civil actions and civil

				penalties.

					Sec. 11. Federal injunctive

				authority.

				

			2.FindingsCongress makes the following

			 findings:

			(1)The inappropriate

			 display, sale, or purchase of Social Security numbers has contributed to a

			 growing range of illegal activities, including fraud, identity theft, and, in

			 some cases, stalking and other violent crimes.

			(2)While financial

			 institutions, health care providers, and other entities have often used Social

			 Security numbers to confirm the identity of an individual, the general display

			 to the public, sale, or purchase of these numbers has been used to commit

			 crimes, and also can result in serious invasions of individual privacy.

			(3)The Federal

			 Government requires virtually every individual in the United States to obtain

			 and maintain a Social Security number in order to pay taxes, to qualify for

			 Social Security benefits, or to seek employment. An unintended consequence of

			 these requirements is that Social Security numbers have become one of the tools

			 that can be used to facilitate crime, fraud, and invasions of the privacy of

			 the individuals to whom the numbers are assigned. Because the Federal

			 Government created and maintains this system, and because the Federal

			 Government does not permit individuals to exempt themselves from those

			 requirements, it is appropriate for the Federal Government to take steps to

			 stem the abuse of Social Security numbers.

			(4)The display,

			 sale, or purchase of Social Security numbers in no way facilitates uninhibited,

			 robust, and wide-open public debate, and restrictions on such display, sale, or

			 purchase would not affect public debate.

			(5)No one should

			 seek to profit from the display, sale, or purchase of Social Security numbers

			 in circumstances that create a substantial risk of physical, emotional, or

			 financial harm to the individuals to whom those numbers are assigned.

			(6)Consequently,

			 this Act provides each individual that has been assigned a Social Security

			 number some degree of protection from the display, sale, and purchase of that

			 number in any circumstance that might facilitate unlawful conduct.

			3.Prohibition of

			 the display, sale, or purchase of Social Security numbers

			(a)Prohibition

				(1)In

			 generalChapter 47 of title 18, United States Code, is amended by

			 inserting after section 1028 the following:

					

						1028A.Prohibition

				of the display, sale, or purchase of Social Security numbers

							(a)DefinitionsIn

				this section:

								(1)DisplayThe

				term display means to intentionally communicate or otherwise make

				available (on the Internet or in any other manner) to the general public an

				individual’s Social Security number.

								(2)PersonThe

				term person means any individual, partnership, corporation, trust,

				estate, cooperative, association, or any other entity.

								(3)PurchaseThe

				term purchase means providing directly or indirectly, anything of

				value in exchange for a Social Security number.

								(4)SaleThe

				term sale means obtaining, directly or indirectly, anything of

				value in exchange for a Social Security number.

								(5)StateThe

				term State means any State of the United States, the District of

				Columbia, Puerto Rico, the Northern Mariana Islands, the United States Virgin

				Islands, Guam, American Samoa, and any territory or possession of the United

				States.

								(b)Limitation on

				displayExcept as provided in section 1028B, no person may

				display any individual’s Social Security number to the general public without

				the affirmatively expressed consent of the individual.

							(c)Limitation on

				sale or purchaseExcept as otherwise provided in this section, no

				person may sell or purchase any individual’s Social Security number without the

				affirmatively expressed consent of the individual.

							(d)Prerequisites

				for consentIn order for consent to exist under subsection (b) or

				(c), the person displaying or seeking to display, selling or attempting to

				sell, or purchasing or attempting to purchase, an individual’s Social Security

				number shall—

								(1)inform the

				individual of the general purpose for which the number will be used, the types

				of persons to whom the number may be available, and the scope of transactions

				permitted by the consent; and

								(2)obtain the

				affirmatively expressed consent (electronically or in writing) of the

				individual.

								(e)ExceptionsNothing

				in this section shall be construed to prohibit or limit the display, sale, or

				purchase of a Social Security number—

								(1)required,

				authorized, or excepted under any Federal law;

								(2)for a public

				health purpose, including the protection of the health or safety of an

				individual in an emergency situation;

								(3)for a national

				security purpose;

								(4)for a law

				enforcement purpose, including the investigation of fraud and the enforcement

				of a child support obligation;

								(5)if the display,

				sale, or purchase of the number is for a use occurring as a result of an

				interaction between businesses, governments, or business and government

				(regardless of which entity initiates the interaction), including, but not

				limited to—

									(A)the prevention of

				fraud (including fraud in protecting an employee’s right to employment

				benefits);

									(B)the facilitation

				of credit checks or the facilitation of background checks of employees,

				prospective employees, or volunteers;

									(C)the retrieval of

				other information from other businesses, commercial enterprises, government

				entities, or private nonprofit organizations; or

									(D)when the

				transmission of the number is incidental to, and in the course of, the sale,

				lease, franchising, or merger of all, or a portion of, a business;

									(6)if the transfer

				of such a number is part of a data matching program involving a Federal, State,

				or local agency; or

								(7)if such number is

				required to be submitted as part of the process for applying for any type of

				Federal, State, or local government benefit or program;

								except

				that, nothing in this subsection shall be construed as permitting a

				professional or commercial user to display or sell a Social Security number to

				the general public.(f)LimitationNothing

				in this section shall prohibit or limit the display, sale, or purchase of

				Social Security numbers as permitted under title V of the Gramm-Leach-Bliley

				Act, or for the purpose of affiliate sharing as permitted under the

				Fair Credit Reporting Act, except

				that no entity regulated under such Acts may make Social Security numbers

				available to the general public, as may be determined by the appropriate

				regulators under such Acts. For purposes of this subsection, the general public

				shall not include affiliates or unaffiliated third-party business entities as

				may be defined by the appropriate regulators.

							.

				(2)Conforming

			 amendmentThe chapter analysis for chapter 47 of title 18, United

			 States Code, is amended by inserting after the item relating to section 1028

			 the following:

					

						

							1028A. Prohibition of the display, sale,

				or purchase of Social Security

				numbers.

						

						.

				(b)Study;

			 report

				(1)In

			 generalThe Attorney General shall conduct a study and prepare a

			 report on all of the uses of Social Security numbers permitted, required,

			 authorized, or excepted under any Federal law. The report shall include a

			 detailed description of the uses allowed as of the date of enactment of this

			 Act, the impact of such uses on privacy and data security, and shall evaluate

			 whether such uses should be continued or discontinued by appropriate

			 legislative action.

				(2)ReportNot

			 later than 1 year after the date of enactment of this Act, the Attorney General

			 shall report to Congress findings under this subsection. The report shall

			 include such recommendations for legislation based on criteria the Attorney

			 General determines to be appropriate.

				(c)Effective

			 dateThe amendments made by this section shall take effect on the

			 date that is 30 days after the date on which the final regulations promulgated

			 under section 5 are published in the Federal Register.

			4.Application of

			 Prohibition of the display, sale, or purchase of Social Security numbers to

			 public records

			(a)Public records

			 exception

				(1)In

			 generalChapter 47 of title 18, United States Code (as amended by

			 section 3(a)(1)), is amended by inserting after section 1028A the

			 following:

					

						1028B.Display,

				sale, or purchase of public records containing Social Security numbers

							(a)DefinitionIn

				this section, the term public record means any governmental record

				that is made available to the general public.

							(b)In

				generalExcept as provided in subsections (c), (d), and (e),

				section 1028A shall not apply to a public record.

							(c)Public records

				on the Internet or in an electronic medium

								(1)In

				generalSection 1028A shall apply to any public record first

				posted onto the Internet or provided in an electronic medium by, or on behalf

				of a government entity after the date of enactment of this section, except as

				limited by the Attorney General in accordance with paragraph (2).

								(2)Exception for

				government entities already placing public records on the Internet or in

				electronic formNot later than 60 days after the date of

				enactment of this section, the Attorney General shall issue regulations

				regarding the applicability of section 1028A to any record of a category of

				public records first posted onto the Internet or provided in an electronic

				medium by, or on behalf of a government entity prior to the date of enactment

				of this section. The regulations will determine which individual records within

				categories of records of these government entities, if any, may continue to be

				posted on the Internet or in electronic form after the effective date of this

				section. In promulgating these regulations, the Attorney General may include in

				the regulations a set of procedures for implementing the regulations and shall

				consider the following:

									(A)The cost and

				availability of technology available to a governmental entity to redact Social

				Security numbers from public records first provided in electronic form after

				the effective date of this section.

									(B)The cost or

				burden to the general public, businesses, commercial enterprises, non-profit

				organizations, and to Federal, State, and local governments of complying with

				section 1028A with respect to such records.

									(C)The benefit to

				the general public, businesses, commercial enterprises, non-profit

				organizations, and to Federal, State, and local governments if the Attorney

				General were to determine that section 1028A should apply to such

				records.

									Nothing in

				the regulation shall permit a public entity to post a category of public

				records on the Internet or in electronic form after the effective date of this

				section if such category had not been placed on the Internet or in electronic

				form prior to such effective date.(d)Harvested

				Social Security numbersSection 1028A shall apply to any public

				record of a government entity which contains Social Security numbers extracted

				from other public records for the purpose of displaying or selling such numbers

				to the general public.

							(e)Attorney

				General rulemaking on paper records

								(1)In

				generalNot later than 60 days after the date of enactment of

				this section, the Attorney General shall determine the feasibility and

				advisability of applying section 1028A to the records listed in paragraph (2)

				when they appear on paper or on another nonelectronic medium. If the Attorney

				General deems it appropriate, the Attorney General may issue regulations

				applying section 1028A to such records.

								(2)List of paper

				and other nonelectronic recordsThe records listed in this

				paragraph are as follows:

									(A)Professional or

				occupational licenses.

									(B)Marriage

				licenses.

									(C)Birth

				certificates.

									(D)Death

				certificates.

									(E)Other short

				public documents that display a Social Security number in a routine and

				consistent manner on the face of the document.

									(3)Criteria for

				Attorney General reviewIn determining whether section 1028A

				should apply to the records listed in paragraph (2), the Attorney General shall

				consider the following:

									(A)The cost or

				burden to the general public, businesses, commercial enterprises, non-profit

				organizations, and to Federal, State, and local governments of complying with

				section 1028A.

									(B)The benefit to

				the general public, businesses, commercial enterprises, non-profit

				organizations, and to Federal, State, and local governments if the Attorney

				General were to determine that section 1028A should apply to such

				records.

									.

				(2)Conforming

			 amendmentThe chapter analysis for chapter 47 of title 18, United

			 States Code (as amended by section 3(a)(2)), is amended by inserting after the

			 item relating to section 1028A the following:

					

						

							1028B. Display, sale, or purchase of

				public records containing Social Security

				numbers.

						

						.

				(b)Study and

			 report on Social Security numbers in public records

				(1)StudyThe

			 Comptroller General of the United States shall conduct a study and prepare a

			 report on Social Security numbers in public records. In developing the report,

			 the Comptroller General shall consult with the Administrative Office of the

			 United States Courts, State and local governments that store, maintain, or

			 disseminate public records, and other stakeholders, including members of the

			 private sector who routinely use public records that contain Social Security

			 numbers.

				(2)ReportNot

			 later than 1 year after the date of enactment of this Act, the Comptroller

			 General of the United States shall submit to Congress a report on the study

			 conducted under paragraph (1). The report shall include a detailed description

			 of the activities and results of the study and recommendations for such

			 legislative action as the Comptroller General considers appropriate. The

			 report, at a minimum, shall include—

					(A)a review of the

			 uses of Social Security numbers in non-federal public records;

					(B)a review of the

			 manner in which public records are stored (with separate reviews for both paper

			 records and electronic records);

					(C)a review of the

			 advantages or utility of public records that contain Social Security numbers,

			 including the utility for law enforcement, and for the promotion of homeland

			 security;

					(D)a review of the

			 disadvantages or drawbacks of public records that contain Social Security

			 numbers, including criminal activity, compromised personal privacy, or threats

			 to homeland security;

					(E)the costs and

			 benefits for State and local governments of removing Social Security numbers

			 from public records, including a review of current technologies and procedures

			 for removing Social Security numbers from public records; and

					(F)an assessment of

			 the benefits and costs to businesses, their customers, and the general public

			 of prohibiting the display of Social Security numbers on public records (with

			 separate assessments for both paper records and electronic records).

					(c)Effective

			 dateThe prohibition with respect to electronic versions of new

			 classes of public records under section 1028B(b) of title 18, United States

			 Code (as added by subsection (a)(1)) shall not take effect until the date that

			 is 60 days after the date of enactment of this Act.

			5.Rulemaking

			 authority of the Attorney General

			(a)In

			 generalExcept as provided in subsection (b), the Attorney

			 General may prescribe such rules and regulations as the Attorney General deems

			 necessary to carry out the provisions of section 1028A(e)(5) of title 18,

			 United States Code (as added by section 3(a)(1)).

			(b)Display, sale,

			 or purchase rulemaking with respect to interactions between businesses,

			 governments, or business and government

				(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Attorney General, in consultation with the Commissioner of Social

			 Security, the Chairman of the Federal Trade Commission, and such other heads of

			 Federal agencies as the Attorney General determines appropriate, shall conduct

			 such rulemaking procedures in accordance with subchapter II of chapter 5 of

			 title 5, United States Code, as are necessary to promulgate regulations to

			 implement and clarify the uses occurring as a result of an interaction between

			 businesses, governments, or business and government (regardless of which entity

			 initiates the interaction) permitted under section 1028A(e)(5) of title 18,

			 United States Code (as added by section 3(a)(1)).

				(2)Factors to be

			 consideredIn promulgating the regulations required under

			 paragraph (1), the Attorney General shall, at a minimum, consider the

			 following:

					(A)The benefit to a

			 particular business, to customers of the business, and to the general public of

			 the display, sale, or purchase of an individual’s Social Security

			 number.

					(B)The costs that

			 businesses, customers of businesses, and the general public may incur as a

			 result of prohibitions on the display, sale, or purchase of Social Security

			 numbers.

					(C)The risk that a

			 particular business practice will promote the use of a Social Security number

			 to commit fraud, deception, or crime.

					(D)The presence of

			 adequate safeguards, procedures, and technologies to prevent—

						(i)misuse of Social

			 Security numbers by employees within a business; and

						(ii)misappropriation

			 of Social Security numbers by the general public, while permitting internal

			 business uses of such numbers.

						(E)The presence of

			 procedures to prevent identity thieves, stalkers, and other individuals with

			 ill intent from posing as legitimate businesses to obtain Social Security

			 numbers.

					(F)The impact of

			 such uses on privacy.

					6.Treatment of

			 Social Security numbers on government documents

			(a)Prohibition of

			 use of Social Security account numbers on checks issued for payment by

			 governmental agencies

				(1)In

			 generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) is

			 amended by adding at the end the following:

					

						(x)No Federal,

				State, or local agency may display the Social Security account number of any

				individual, or any derivative of such number, on any check issued for any

				payment by the Federal, State, or local agency.

						.

				(2)Effective

			 dateThe amendment made by this subsection shall apply with

			 respect to violations of section 205(c)(2)(C)(x) of the

			 Social Security Act (42 U.S.C.

			 405(c)(2)(C)(x)), as added by paragraph (1), occurring after the date that is 3

			 years after the date of enactment of this Act.

				(b)Prohibition of

			 inmate access to Social Security account numbers

				(1)In

			 generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) (as

			 amended by subsection (b)) is amended by adding at the end the

			 following:

					

						(xi)No Federal, State, or local agency

				may employ, or enter into a contract for the use or employment of, prisoners in

				any capacity that would allow such prisoners access to the Social Security

				account numbers of other individuals. For purposes of this clause, the term

				prisoner means an individual confined in a jail, prison, or other

				penal institution or correctional facility pursuant to such individual’s

				conviction of a criminal offense.

						.

				(2)Effective

			 dateThe amendment made by this subsection shall apply with

			 respect to employment of prisoners, or entry into contract with prisoners,

			 after the date that is 1 year after the date of enactment of this Act.

				7.Limits on

			 personal disclosure of a Social Security number for consumer

			 transactions

			(a)In

			 generalPart A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is

			 amended by adding at the end the following:

				

					1150A.Limits on

				personal disclosure of a Social Security number for consumer

				transactions

						(a)In

				generalA commercial entity may not require an individual to

				provide the individual’s Social Security number when purchasing a commercial

				good or service or deny an individual the good or service for refusing to

				provide that number except—

							(1)for any purpose

				relating to—

								(A)obtaining a

				consumer report for any purpose permitted under the

				Fair Credit Reporting Act;

								(B)a background

				check of the individual conducted by a landlord, lessor, employer, voluntary

				service agency, or other entity as determined by the Attorney General;

								(C)law enforcement;

				or

								(D)a Federal, State,

				or local law requirement; or

								(2)if the Social

				Security number is necessary to verify the identity of the consumer to effect,

				administer, or enforce the specific transaction requested or authorized by the

				consumer, or to prevent fraud.

							(b)Application of

				civil money penaltiesA violation of this section shall be deemed

				to be a violation of section 1129(a)(3)(F).

						(c)Application of

				criminal penaltiesA violation of this section shall be deemed to

				be a violation of section 208(a)(8).

						(d)Limitation on

				class actionsNo class action alleging a violation of this

				section shall be maintained under this section by an individual or any private

				party in Federal or State court.

						(e)State Attorney

				General enforcement

							(1)In

				general

								(A)Civil

				actionsIn any case in which the attorney general of a State has

				reason to believe that an interest of the residents of that State has been or

				is threatened or adversely affected by the engagement of any person in a

				practice that is prohibited under this section, the State, as parens patriae,

				may bring a civil action on behalf of the residents of the State in a district

				court of the United States of appropriate jurisdiction to—

									(i)enjoin that

				practice;

									(ii)enforce

				compliance with such section;

									(iii)obtain damages,

				restitution, or other compensation on behalf of residents of the State;

				or

									(iv)obtain such

				other relief as the court may consider appropriate.

									(B)Notice

									(i)In

				generalBefore filing an action under subparagraph (A), the

				attorney general of the State involved shall provide to the Attorney

				General—

										(I)written notice of

				the action; and

										(II)a copy of the

				complaint for the action.

										(ii)Exemption

										(I)In

				generalClause (i) shall not apply with respect to the filing of

				an action by an attorney general of a State under this subsection, if the State

				attorney general determines that it is not feasible to provide the notice

				described in such subparagraph before the filing of the action.

										(II)NotificationWith

				respect to an action described in subclause (I), the attorney general of a

				State shall provide notice and a copy of the complaint to the Attorney General

				at the same time as the State attorney general files the action.

										(2)Intervention

								(A)In

				generalOn receiving notice under paragraph (1)(B), the Attorney

				General shall have the right to intervene in the action that is the subject of

				the notice.

								(B)Effect of

				interventionIf the Attorney General intervenes in the action

				under paragraph (1), the Attorney General shall have the right to be heard with

				respect to any matter that arises in that action.

								(3)ConstructionFor

				purposes of bringing any civil action under paragraph (1), nothing in this

				section shall be construed to prevent an attorney general of a State from

				exercising the powers conferred on such attorney general by the laws of that

				State to—

								(A)conduct

				investigations;

								(B)administer oaths

				or affirmations; or

								(C)compel the

				attendance of witnesses or the production of documentary and other

				evidence.

								(4)Actions by the

				Attorney General of the United StatesIn any case in which an

				action is instituted by or on behalf of the Attorney General for violation of a

				practice that is prohibited under this section, no State may, during the

				pendency of that action, institute an action under paragraph (1) against any

				defendant named in the complaint in that action for violation of that

				practice.

							(5)Venue; service

				of process

								(A)VenueAny

				action brought under paragraph (1) may be brought in the district court of the

				United States that meets applicable requirements relating to venue under

				section 1391 of title 28, United States Code.

								(B)Service of

				processIn an action brought under paragraph (1), process may be

				served in any district in which the defendant—

									(i)is an inhabitant;

				or

									(ii)may be

				found.

									(f)SunsetThis

				section shall not apply on or after the date that is 6 years after the

				effective date of this section.

						.

			(b)Evaluation and

			 reportNot later than the date that is 6 years and 6 months after

			 the date of enactment of this Act, the Attorney General, in consultation with

			 the chairman of the Federal Trade Commission, shall issue a report evaluating

			 the effectiveness and efficiency of section 1150A of the

			 Social Security Act (as added by

			 subsection (a)) and shall make recommendations to Congress as to any

			 legislative action determined to be necessary or advisable with respect to such

			 section, including a recommendation regarding whether to reauthorize such

			 section.

			(c)Effective

			 dateThe amendment made by subsection (a) shall apply to requests

			 to provide a Social Security number occurring after the date that is 1 year

			 after the date of enactment of this Act.

			8.Extension of

			 civil monetary penalties for misuse of a Social Security number

			(a)Treatment of

			 withholding of material facts

				(1)Civil

			 penaltiesThe first sentence of section 1129(a)(1) of the

			 Social Security Act (42 U.S.C.

			 1320a–8(a)(1)) is amended—

					(A)by striking

			 who and inserting who—;

					(B)by striking

			 makes and all that follows through shall be subject

			 to and inserting the following:

						

							(A)makes, or causes to be made, a

				statement or representation of a material fact, for use in determining any

				initial or continuing right to or the amount of monthly insurance benefits

				under title II or benefits or payments under title VIII or XVI, that the person

				knows or should know is false or misleading;

							(B)makes such a statement or

				representation for such use with knowing disregard for the truth; or

							(C)omits from a statement or

				representation for such use, or otherwise withholds disclosure of, a fact which

				the individual knows or should know is material to the determination of any

				initial or continuing right to or the amount of monthly insurance benefits

				under title II or benefits or payments under title VIII or XVI and the

				individual knows, or should know, that the statement or representation with

				such omission is false or misleading or that the withholding of such disclosure

				is misleading, shall be subject to

							;

					(C)by inserting

			 or each receipt of such benefits while withholding disclosure of such

			 fact after each such statement or representation;

					(D)by inserting

			 or because of such withholding of disclosure of a material fact

			 after because of such statement or representation; and

					(E)by inserting

			 or such a withholding of disclosure after such a

			 statement or representation.

					(2)Administrative

			 procedure for imposing penaltiesThe first sentence of section

			 1129A(a) of the Social Security Act

			 (42 U.S.C. 1320a–8a(a)) is amended—

					(A)by striking

			 who and inserting who—; and

					(B)by striking

			 makes and all that follows through shall be subject

			 to and inserting the following:

						

							(1)makes, or causes

				to be made, a statement or representation of a material fact, for use in

				determining any initial or continuing right to or the amount of monthly

				insurance benefits under title II or benefits or payments under title VIII or

				XVI, that the person knows or should know is false or misleading;

							(2)makes such a

				statement or representation for such use with knowing disregard for the truth;

				or

							(3)omits from a

				statement or representation for such use, or otherwise withholds disclosure of,

				a fact which the individual knows or should know is material to the

				determination of any initial or continuing right to or the amount of monthly

				insurance benefits under title II or benefits or payments under title VIII or

				XVI and the individual knows, or should know, that the statement or

				representation with such omission is false or misleading or that the

				withholding of such disclosure is misleading, shall be subject to

							.

					(b)Application of

			 civil money penalties to elements of criminal violationsSection

			 1129(a) of the Social Security Act (42

			 U.S.C. 1320a–8(a)), as amended by subsection (a)(1), is amended—

				(1)by redesignating

			 paragraph (2) as paragraph (4);

				(2)by redesignating

			 the last sentence of paragraph (1) as paragraph (2) and inserting such

			 paragraph after paragraph (1); and

				(3)by inserting

			 after paragraph (2) (as so redesignated) the following:

					

						(3)Any person (including an

				organization, agency, or other entity) who—

							(A)uses a Social Security account number

				that such person knows or should know has been assigned by the Commissioner of

				Social Security (in an exercise of authority under section 205(c)(2) to

				establish and maintain records) on the basis of false information furnished to

				the Commissioner by any person;

							(B)falsely represents a number to be the

				Social Security account number assigned by the Commissioner of Social Security

				to any individual, when such person knows or should know that such number is

				not the Social Security account number assigned by the Commissioner to such

				individual;

							(C)knowingly alters a Social Security

				card issued by the Commissioner of Social Security, or possesses such a card

				with intent to alter it;

							(D)knowingly displays, sells, or

				purchases a card that is, or purports to be, a card issued by the Commissioner

				of Social Security, or possesses such a card with intent to display, purchase,

				or sell it;

							(E)counterfeits a Social Security card,

				or possesses a counterfeit Social Security card with intent to display, sell,

				or purchase it;

							(F)discloses, uses, compels the

				disclosure of, or knowingly displays, sells, or purchases the Social Security

				account number of any person in violation of the laws of the United

				States;

							(G)with intent to deceive the

				Commissioner of Social Security as to such person’s true identity (or the true

				identity of any other person) furnishes or causes to be furnished false

				information to the Commissioner with respect to any information required by the

				Commissioner in connection with the establishment and maintenance of the

				records provided for in section 205(c)(2);

							(H)offers, for a fee, to acquire for any

				individual, or to assist in acquiring for any individual, an additional Social

				Security account number or a number which purports to be a Social Security

				account number; or

							(I)being an officer or employee of a

				Federal, State, or local agency in possession of any individual’s Social

				Security account number, willfully acts or fails to act so as to cause a

				violation by such agency of clause (vi)(II) or (x) of section 205(c)(2)(C),

				shall be subject to, in addition to any other penalties that may be prescribed

				by law, a civil money penalty of not more than $5,000 for each violation. Such

				person shall also be subject to an assessment, in lieu of damages sustained by

				the United States resulting from such violation, of not more than twice the

				amount of any benefits or payments paid as a result of such violation.

							.

				(c)Clarification

			 of treatment of recovered amountsSection 1129(e)(2)(B) of the

			 Social Security Act (42 U.S.C.

			 1320a–8(e)(2)(B)) is amended by striking In the case of amounts

			 recovered arising out of a determination relating to title VIII or XVI,

			 and inserting In the case of any other amounts recovered under this

			 section,.

			(d)Conforming

			 amendments

				(1)Section

			 1129(b)(3)(A) of the Social Security

			 Act (42 U.S.C. 1320a–8(b)(3)(A)) is amended by striking

			 charging fraud or false statements.

				(2)Section

			 1129(c)(1) of the Social Security Act

			 (42 U.S.C. 1320a–8(c)(1)) is amended by striking and

			 representations and inserting , representations, or

			 actions.

				(3)Section

			 1129(e)(1)(A) of the Social Security

			 Act (42 U.S.C. 1320a–8(e)(1)(A)) is amended by striking

			 statement or representation referred to in subsection (a) was

			 made and inserting violation occurred.

				(e)Effective

			 dates

				(1)In

			 generalExcept as provided in paragraph (2), the amendments made

			 by this section shall apply with respect to violations of sections 1129 and

			 1129A of the Social Security Act (42

			 U.S.C. 1320–8 and 1320a–8a), as amended by this section, committed after the

			 date of enactment of this Act.

				(2)Violations by

			 government agents in possession of Social Security

			 numbersSection 1129(a)(3)(I) of the

			 Social Security Act (42 U.S.C.

			 1320a–8(a)(3)(I)), as added by subsection (b), shall apply with respect to

			 violations of that section occurring on or after the effective date described

			 in section 3(c).

				9.Criminal

			 penalties for the misuse of a Social Security number

			(a)Prohibition of

			 wrongful use as personal identification numberNo person may

			 obtain any individual’s Social Security number for purposes of locating or

			 identifying an individual with the intent to physically injure, harm, or use

			 the identity of the individual for any illegal purpose.

			(b)Criminal

			 sanctionsSection 208(a) of the Social Security Act (42 U.S.C. 408(a)) is

			 amended—

				(1)in paragraph (8),

			 by inserting or after the semicolon; and

				(2)by inserting

			 after paragraph (8) the following:

					

						(9)except as

				provided in subsections (e) and (f) of section 1028A of title 18, United States

				Code, knowingly and willfully displays, sells, or purchases (as those terms are

				defined in section 1028A(a) of title 18, United States Code) any individual’s

				Social Security account number without having met the prerequisites for consent

				under section 1028A(d) of title 18, United States Code; or

						(10)obtains any

				individual’s Social Security number for the purpose of locating or identifying

				the individual with the intent to injure or to harm that individual, or to use

				the identity of that individual for an illegal purpose;

						.

				10.Civil actions

			 and civil penalties

			(a)Civil action in

			 State courts

				(1)In

			 generalAny individual aggrieved by an act of any person in

			 violation of this Act or any amendments made by this Act may, if otherwise

			 permitted by the laws or rules of the court of a State, bring in an appropriate

			 court of that State—

					(A)an action to

			 enjoin such violation;

					(B)an action to

			 recover for actual monetary loss from such a violation, or to receive up to

			 $500 in damages for each such violation, whichever is greater; or

					(C)both such

			 actions.

					It shall be

			 an affirmative defense in any action brought under this paragraph that the

			 defendant has established and implemented, with due care, reasonable practices

			 and procedures to effectively prevent violations of the regulations prescribed

			 under this Act. If the court finds that the defendant willfully or knowingly

			 violated the regulations prescribed under this subsection, the court may, in

			 its discretion, increase the amount of the award to an amount equal to not more

			 than 3 times the amount available under subparagraph (B).(2)Statute of

			 limitationsAn action may be commenced under this subsection not

			 later than the earlier of—

					(A)5 years after the

			 date on which the alleged violation occurred; or

					(B)3 years after the

			 date on which the alleged violation was or should have been reasonably

			 discovered by the aggrieved individual.

					(3)Nonexclusive

			 remedyThe remedy provided under this subsection shall be in

			 addition to any other remedies available to the individual.

				(b)Civil

			 penalties

				(1)In

			 generalAny person who the Attorney General determines has

			 violated any section of this Act or of any amendments made by this Act shall be

			 subject, in addition to any other penalties that may be prescribed by

			 law—

					(A)to a civil

			 penalty of not more than $5,000 for each such violation; and

					(B)to a civil

			 penalty of not more than $50,000, if the violations have occurred with such

			 frequency as to constitute a general business practice.

					(2)Determination

			 of violationsAny willful violation committed contemporaneously

			 with respect to the Social Security numbers of 2 or more individuals by means

			 of mail, telecommunication, or otherwise, shall be treated as a separate

			 violation with respect to each such individual.

				(3)Enforcement

			 proceduresThe provisions of section 1128A of the

			 Social Security Act (42 U.S.C.

			 1320a–7a), other than subsections (a), (b), (f), (h), (i), (j), (m), and (n)

			 and the first sentence of subsection (c) of such section, and the provisions of

			 subsections (d) and (e) of section 205 of such Act (42 U.S.C. 405) shall apply

			 to a civil penalty action under this subsection in the same manner as such

			 provisions apply to a penalty or proceeding under section 1128A(a) of such Act

			 (42 U.S.C. 1320a–7a(a)), except that, for purposes of this paragraph, any

			 reference in section 1128A of such Act (42 U.S.C. 1320a–7a) to the Secretary

			 shall be deemed to be a reference to the Attorney General.

				11.Federal

			 injunctive authorityIn

			 addition to any other enforcement authority conferred under this Act or the

			 amendments made by this Act, the Federal Government shall have injunctive

			 authority with respect to any violation by a public entity of any provision of

			 this Act or of any amendments made by this Act.

		

